Citation Nr: 1138299	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-37 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for hepatitis C.  He attributes this condition his having gotten tattoos and blood transfusions during service.  He also contends that he served as a drug abuse counselor for a portion of his military service, and in this capacity he suffered multiple needle pricks and had blood thrown on him.

In November 2008, the Veteran underwent a VA examination of the liver.  The VA examiner noted that the Veteran's claims folder had been reviewed.  Following a physical examination, the VA examiner indicated that it would be speculative to link the Veteran's current hepatitis C to his having gotten a tattoo during his military service.  In reaching this conclusion, the VA examiner stated, "I have been instructed by the person requesting this opinion to 'not give any opinion about events other than the tattoo.'"  

Following the November 2008 VA examination of the liver, the Veteran submitted additional evidence that supports his contentions concerning his inservice risk factors of hepatitis C.  Specifically, the Veteran submitted inservice treatment records from April 1979, which noted that he underwent an exploratory laboratory of the abdomen following a stab wound in 1977.  In addition, his report of separation, Form DD 214, noted that he had received 8 weeks of training at the Naval Drug Abuse Counselor School in June 1976.  Finally, a May 2008 statement from a fellow sailor reported that the Veteran had received a tattoo while visiting Hong Kong, and also noted that the Veteran was seriously injured during service and required hospitalization for his injuries.

These records clearly support the Veteran's contentions concerning his inservice risk factors for hepatitis.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Veteran's service treatment records have not been located and the Board acknowledges the heightened obligation to provide an explanation of the reasons or bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Under these circumstances, the Board finds that the Veteran should be scheduled for a new VA examination to determine whether there is a relationship between the Veteran's current hepatitis C and his military service, to include consideration of all of the risk factors he has identified.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, this case is Remanded for the following:

1.  Afford the Veteran the appropriate VA examination to address the etiology of his current hepatitis C.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  The VA examiner must list all of the Veteran's reported risk factors for hepatitis C, including any prior to, during, or after his military service.  Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to provide an opinion as to whether the Veteran's diagnosed hepatitis C was caused or aggravated by his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  A complete rationale for all opinions must be provided.  

2.  The Veteran must be notified that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and an adequate opportunity to respond provided.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


